Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-14 are examined on merits in this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Studentsov et al (J. Clinical Microbiology, hereinafter “Studentsov”) in view of Maret et al (US 5,478,741, hereinafter “Maret”).
Claim 1 is directed to a kit comprising (a) a first binding member consist essentially of polyvinyl alcohol attached to a support material; and (b) an indicator reagent comprising a binding member that is specific for human antibody wherein the binding member of the indicator reagent is conjugated to a detectable label. The recitation ; the second binding member of the indicator reagent is conjugated to a detectable label, and the second binding member is capable of forming a specific ternary complex with an the anti-PVAL antibody in the binary complex, and the ternary complex is detectable on the first binding member when the indicator reagent is applied to the first binding member after exposure to the biological sample and washing away any sample and indicator reagent that are not bound to the support material” is a process language and as long as the solid support having the PVAL is capable of providing a ternary complex, it would meet the limitation.
In regards to claims 1-8 and 12, Studentsov discloses ELISA detection of antibody to virus like particles (VPLs) of human papillomavirus (HPV) in serum (Abstract). Studentsov teaches that incorporation of polyvinyl alcohol (PVA) increases sensitivity as well as specificity of the assay for the detection of antibody (Abstract). For the ELISA assay, Studentsov discloses attaching VLPs on microtiter wells, washing with washing buffer and blocking the wells with blocking solution comprising PVA to provide microtiter plate in which VPLs are attached in the wells and PVA are also st col. “Polymer ELISA conditions”). Studentsov teaches using the antigen (VLPs) attached and PVA blocked surface (of microtiter plate) for detection of anti-VPL antibody in serum by incubating the antigen (VLPs) attached and PVA blocked surface with the serum and detection of the antibody bound to the antigen with goat anti-human IgG fragment conjugated with horseradish peroxidase (detectable label) (page 1756, 1st col. “Polymer ELISA conditions”). 
The reference does not teach compiling the method components in a kit. 
Maret et al disclose that components for carrying out immunoassay methods can be packaged in the form of a kit for convenience and such a kit may include an appropriate assay device, antibody reagents, reagents for development of the assay such as buffers and, if needed, reagents for detection of the chosen label (column 6, lines 16-21). 
Therefore, since the packaging of components in a kit form is a well-known obvious expedient for ease and convenience in assay performance (Maret et al) and once a method has been established, one skilled in the art would clearly consider compiling the method components of Studentsov (such as antigen and PVA attached plate, including buffers and labeled anti-human antibody) in a kit format and change/modify different components of the kit to best suit the assay.
In regards to “binding member specific for anti-PVAL antibodies consists essentially of PVAL attached to a support material”, the recitation does not exclude other unlisted ingredients and the PVAL, on the support surface comprising VLPs blocked with PVAL, would be capable of binding to anti-PVAL antibody and the VLPs 
In regards to the recitation “wherein when exposed to a human bodily fluid sample, the first binding member is capable of forming a specific binary complex between an anti-PVAL antibody present in the sample and the PVAL bound to the support material; the second binding member of the indicator reagent is conjugated to a detectable label, and the second binding member is capable of forming a specific ternary complex with an the anti-PVAL antibody in the binary complex, and the ternary complex is detectable on the first binding member when the indicator reagent is applied to the first binding member after exposure to the biological sample and washing away any sample and indicator reagent that are not bound to the support material”, the recitation is an intended process language and as long as the composition if capable of providing the intended process, it meets the limitation. In this case, the antigen (VLPs) attached and PVA blocked surface of Studentsov being having PVA on the surface, would also be capable of binding to human anti-PVAL antibody when exposed to a human bodily fluid sample having anti-PVAL antibody to form a binary complex on the support material and the anti-human IgG fragment conjugated with horseradish peroxidase that specifically binds to a human antibody (human anti-PVAL antibody), would be capable of binding to human anti-PVAL antibody of the binary complex to form a ternary complex and the ternary complex would be capable of detection when an indicator reagent is applied after washing away any sample.

In regards to claim 13, Studentsov does not mention about putting antigen and PVAL to a specific wells of the microtiter, but however, since the basic concept of using PVAL for improving detection sensitivity and specificity, utilizing PVAL in specific wells for detection and using as positive and negative control in specific wells will be considered obvious variations which is within the purview of one of ordinary skilled in the art.
In regards to claims 14, Studentsov discloses ELISA technique for the detection and discloses carrying out ELISA utilizing microtiter plates. However, since the basic concept of ELISA has been taught by Studentsov, utilizing various apparatus including test strips as solid support for immobilizing antigens and blocking with PVAL would be obvious to one of ordinary skilled in the art.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Studentsov et al (J. Clinical Microbiology, hereinafter “Studentsov”) in view of Maret et al (US 5,478,741, hereinafter “Maret”) as described above for claims 1-8, 10, 12 and 13 and further in view of Butler (Methods 2000), Mach et al (US 2010/0099115A1, hereinafter “Mach”) and Rodda et al (Immunological Inventigations 1994, hereinafter “Rodda”).
Studentsov in view of Maret have been described above for immunoassay detection of antibody to virus like particles (VPLs) of human papillomavirus (HPV) in 
Butler discloses ELISA and other solid phase for immunoassays. Butler discloses various solid phases, as for example, polystyrene, beads, nitrocellulose, and PVDF (Table 1)  utilized in various immunoassays.
Mach teaches analysis of samples using immunoassays. Mach teaches lateral flow immunoassays for detection of analytes. Mach teaches capture zone comprising analyte binding materials (para [0007]). Mach teaches analyte-binding materials  includes various solid phase materials including nitrocellulose, polystyrene, latex particle, beads and the like (paragraph [0091]).
Rodda teaches that polyvinyl alcohol is used as blocking agent in enzyme immunoassays. Rodda teaches that PVA is better at reducing non-specific binding that commonly used blocking agents and did not interfere with the specific binding of to antigen-coated surface (Abstract). 
Therefore, given the fact that various solid phase surface can be utilized for immobilization of binding partners for immunoassay detection of analytes (Butler and Mach), one of ordinary skilled in the art can easily envisage various solid phase support  for immunoassay detection in the method of Studentsov for optimization and for expending the arsenal of various solid phase immunoassay detection of VLPs with a reasonable expectation of success. One of ordinary skilled in the art can easily 
 Response to argument
Applicant's arguments filed 12/01/2020 have been fully considered but are persuasive to overcome the rejections under 35 USC 103.
Applicant argued that the materials disclosed by Studentsov would not be suitable for specifically detecting anti-PVAL antibodies as required by claim 1, because the VLPs on the surface of Studentsov’s support material would be a major inherent cross-reactivity that would make the studentsov test materials unsuitable for detecting anti-PVAL antibodies and the Maret reference does nothing to cure this defect.
The above arguments have fully been considered but are not found persuasive. Applicants must realize that claim 1 is a product claim, not a process claim and if the kit composition is capable of providing the intended process, then it meets the limitation. Here, in this case, claim 1 is directed to a kit comprising (a) a first binding member consist essentially of polyvinyl alcohol attached to a support material; and (b) an indicator reagent comprising a binding member that is specific for human antibody wherein the binding member of the indicator reagent is conjugated to a detectable label. The recitation “consists essentially of” is construed to mean that first binding member necessarily include polyvinyl alcohol (PVAL) but is may comprise other unlisted ingredients that do not materially affect the basic properties (here, in this case binding to anti-PVAL antibodies) of the composition. The recitation “for use in detecting an anti-polyvinyl alcohol antibody” in the preamble, is an intended use language and as long as the kit capable of performing the intended process, it meets In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 
In regards to Applicant’s arguments that Studentsov and Maret do not even hint at the antigenicity of PVAL or any reason or need to test for anti-PVAL antibodies, the anti-PVAL antibody is not included in the kit composition and according to MPEP 2145 “Consideration of Applicant's Rebuttal Arguments,” arguing limitations which are not claimed is improper. The description of the binding property (capable of binding to PVAL) of the antibody, which is not a kit component, does not differentiate the PVAL of Studentsov from the PVAL of instant application and the PVAL of Studentsov as described in the rejection, would be capable of binding to anti-PVAL antibody absent showing otherwise by Applicants and Applicants have not disclosed or shown any distinguishing structures characteristics of the PVAL of instant application to distinguish it from the PVAL of Studentsov with respect to binding to anti-PVAL antibody.


Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641